     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 1 of 24




 1    WO                                                                                     JL

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Jason Derek Krause,                           No. CV 19-08054-PCT-MTL (ESW)
10                           Plaintiff,
11     v.                                            ORDER
12
       Yavapai County, et al.,
13
                             Defendants.
14
15           Plaintiff Jason Derek Krause, through counsel, brought this civil rights action
16    pursuant to 42 U.S.C. § 1983.        Defendants Belmore,1 Mike Dannison, Gordon
17    Diffendaffer, Scott Mascher, Gene McFarland, Dennis Price, Roger Williamson, and
18    Yavapai County (the “County Defendants”) filed a Motion for Judgment on the Pleadings.2
19    (Doc. 114.) Defendants Dick Erfert, Edward Hueske, and Terry Weaver (the “State
20    Defendants”) filed a Joinder in the Motion for Judgment on the Pleadings (Doc. 117.)
21    Plaintiff opposes the Motion. (Doc. 122.)
22
23
             Defendant Belmore was named as “Bellemore” in the First Amended Complaint.
             1

24    The Court will adopt the spelling indicated in Defendants’ briefing.
             2
25            In the First Amended Complaint, Plaintiff named as Defendants Mike Winney,
      Philip Keen, Ernest Peele, and Dan Martin. On October 5, 2019, Defendants filed a
26    Suggestion of Death as to Winney. (Doc. 72.) On June 19, 2020, the Court dismissed
      Defendant Winney. (Doc. 99.)
27
            On February 4, 2020, the parties filed a Stipulation of Dismissal without Prejudice
28    of Defendant Keene. (Doc. 73.) On April 3, 2020, the Court granted Defendant Peele’s
      Motion to Dismiss him as a Defendant. (Doc. 83.) On May 12, 2020, Plaintiff filed a
      Notice of Party Dismissal as to Defendant Martin. (Doc. 89.)
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 2 of 24




 1           The Court will grant the Motion for Judgment on the Pleadings and dismiss the
 2    Amended Complaint without prejudice and with leave to amend.
 3    I.     Federal Rule of Civil Procedure 12(c)
 4           Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on the
 5    pleadings “[a]fter the pleadings are closed but early enough not to delay trial.” The purpose
 6    of a Rule 12(c) motion is “to dispose of cases where the material facts are not in dispute
 7    and a judgment on the merits can be rendered by looking to the substance of the pleadings
 8    and any judicially noticed facts.” Herbert Abstract Co. v. Touchstone Props., Ltd., 914
 9    F.2d 74, 76 (5th Cir. 1990) (per curiam).
10           In deciding a motion for judgment on the pleadings under Rule 12(c), the Court
11    must inquire whether the complaint contains “sufficient factual matter, accepted as true, to
12    state a claim of relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678
13    (2009); see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see United States
14    ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011)
15    (finding that Iqbal applies to Rule 12(c) motions because Rule 12(b)(6) and Rule 12(c)
16    motions are functionally equivalent). “A claim has facial plausibility when the plaintiff
17    pleads factual content that allows the court to draw the reasonable inference that the
18    defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, the
19    Court is not required “to accept as true a legal conclusion couched as a factual allegation.”
20    Id.
21           Under both Rule 12(c) and Rule 12(b)(6), dismissal of a complaint, or any claim
22    within it, for failure to state a claim may be based on either a “‘lack of a cognizable legal
23    theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
24    Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
25    Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
26    II.    Amended Complaint
27           After a jury trial, Plaintiff was found guilty of manslaughter in connection with the
28



                                                  -2-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 3 of 24




 1    shooting death of Charles Thurman. (Doc. 56 at 30 ¶ 171.)3 Plaintiff served 10.5 years in
 2    prison. (Id. ¶ 172.)
 3           On November 19, 2015, the Arizona Court of Appeals overturned Plaintiff’s
 4    conviction, finding that newly discovered evidence regarding comparison of the lead
 5    content of bullets, as performed by Special Agent Peele, probably would have changed the
 6    verdict. State v. Krause, 2015 WL 7301820 (Ariz. Ct. App. Nov. 19, 2015). On March 1,
 7    2017, the Yavapai County Clerk entered the Superior Court’s Order of Dismissal,
 8    dismissing the charges against Plaintiff, releasing him from all punishment and disabilities
 9    resulting from the conviction, and restoring his civil rights nunc pro tunc. (Id. at 31 ¶ 180.)
10           In his Amended Complaint, Plaintiff relevantly alleges the following:
11           Defendant Yavapai County, through the individual Defendants and through the
12    Yavapai County Sheriff’s Office (YCSO) generally, failed to conduct an adequate
13    investigation into the shooting of Charles Thurman. (Id. at 9 ¶ 40.) Instead, Defendants
14    “fabricate[d]” evidence to “frame” Plaintiff, and he was convicted as a result. (Id. ¶ 41.)
15           A.     Death of Charles Thurman
16           In June 1994, Plaintiff owned and operated his own auto mechanic shop and lived
17    with his wife and young son. (Id. at 8 ¶ 26.) On the evening of June 24, 1994, Plaintiff
18    was standing in his front yard with his .22 rifle, looking for skunks that had been getting
19    into his family’s chicken coop, when he heard gunfire and a loud vehicle coming down the
20    road toward him and his home. (Id. ¶ 27.) As Plaintiff’s neighbors told police, they saw a
21    vehicle, an open-top Jeep, speeding down the road toward Plaintiff’s home, and they heard
22    gunfire and saw muzzle fire from the Jeep as it passed their homes. (Id. ¶ 28.) As Plaintiff
23    told police, and later testified at his criminal trial, as the Jeep approached his property and
24    the gunfire from it continued, he fell to the ground and tried to cover his head. (Id. ¶ 29.)
25           When Plaintiff fell to the ground, his .22 rifle accidentally discharged once. (Id. ¶
26    30.) The open-top Jeep was carrying four teenagers. (Id. ¶ 31.) As the Jeep approached
27
28           3
             The citation refers to the document and page number generated by the Court’s
      Case Management/Electronic Case Filing system.

                                                   -3-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 4 of 24




 1    Plaintiff’s house, it veered off the road and came to rest after colliding with Plaintiff’s
 2    truck. (Id. ¶ 32.) Charles Thurman, the Jeep’s driver, was slumped over the steering wheel.
 3    (Id. ¶ 33.) He had been shot in the head. (Id.) The bullet entered from behind and above
 4    Thurman’s left ear and exited above his left eye, in a slight downward trajectory. (Id. ¶
 5    34.) There were also apparent bullet impacts to the Jeep’s rocker panel and left-rear tire.
 6    (Id. ¶ 35.) After the Jeep crashed, and before he was aware that anyone was hurt, Plaintiff
 7    asked a girl from the Jeep who approached him why they were “doing a drive by” on his
 8    house. (Id. ¶ 36.)
 9             After hearing that Charles Thurman was shot, Plaintiff immediately went inside to
10    dial 9-1-1, and alerted his wife, a paramedic, to check on the teenager’s condition. (Id. at
11    9 ¶ 37.) When questioned by police on June 24, 1994, Plaintiff admitted that his rifle
12    discharged, explaining that it was accidental, and occurred as he fell to the ground and tried
13    to cover his head as the gunfire-emitting Jeep approached him. (Id. ¶ 38.) Plaintiff
14    consented to the police search of his property and cooperated with their investigation. (Id.
15    ¶ 39.)
16             B.     Investigation
17             Defendants’ theory at trial was that Plaintiff intentionally fired multiple rounds into
18    and at the Jeep. (Id. at 10 ¶ 45.) The only testing conducted by the State was a ballistics
19    evaluation,4 a drag sled test to estimate the Jeep’s speed, and a “string” trajectory test
20    relating to the angle of the bullet hole in the Jeep’s rocker panel. (Id. ¶ 51.)
21                    1.     String Trajectory Test
22             Defendant Scott Mascher, who was then a YCSO Lieutenant, conducted the “string”
23    trajectory test on Monday, June 27, 1994, in an attempt to analyze the trajectory of the
24    bullet that hit the left, rear rocker panel of the Jeep. (Id. ¶ 52.) Defendant Mascher
25    conducted the “string” test with the assistance of Defendants Deputy Belmore, Sergeant
26    Dennis Price, and Yavapai County Attorney’s Office Investigator Roger Williamson. (Id.
27
               4
28            The ballistics evaluation was conducted by Special Agent Peele using CBLA. As
      noted above, Special Agent Peele is no longer a Defendant in this case, and the allegations
      concerning his use of CBLA and his conclusions are irrelevant.

                                                    -4-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 5 of 24




 1    at 11 ¶ 53.) After conducting the “string” test, Defendant Mascher concluded the bullet
 2    that hit the Jeep rocker panel was shot from a standing position. (Id. ¶ 54.)
 3           Arizona Department of Public Safety (DPS) Crime Lab expert Defendant Edward
 4    Hueske conducted a laser analysis after the indictment, which led Defendant Mascher to
 5    admit that the string test’s flaws led to the faulty conclusion that Plaintiff had been standing.
 6    (Id. ¶ 56.) Specifically, because of the distance between the shooting position and the Jeep
 7    (approximately 140 feet), the string was an inaccurate device because it naturally bowed
 8    and flexed. (Id. ¶ 57.) Defendant Mascher admitted that the string test was inaccurate in
 9    this case because it was done outdoors. (Id. ¶ 58.)
10                  2.      Laser Trajectory Test
11           Defendants Hueske, Criminalist Terry Weaver, and Latent Print Examiner Dick
12    Erfert, of the DPS Crime Lab, conducted a laser test to determine an accurate trajectory of
13    the bullet that hit the rocker panel. (Id. ¶ 59.) In analyzing bullet trajectory, Defendant
14    Hueske relied on photos of the vehicle and the undisputed position of Plaintiff in his yard.
15    (Id.) Hueske then calculated “both vertical and horizontal angles and determined the angle
16    of the bullet in the rocker panel to be 55-degree horizontal, coming from the rear.” (Id. ¶
17    60.) Defendant Hueske then applied a laser test to get an accurate bullet trajectory. (Id. ¶
18    61.) Based on that laser test, as Defendant Hueske testified at Plaintiff’s trial, Defendants
19    Hueske, Weaver, and Erfert concluded that “the shooter was eye level with the rocker panel
20    and that the barrel and Jeep were perpendicular to one another.” (Id. at 12 ¶ 62.)
21    Defendants Hueske, Weaver, and Erfert never conducted a similar laser test to determine
22    the trajectory of the bullet that entered Charles Thurman’s head. (Id. ¶ 63.) Following
23    Defendant Hueske’s testimony, Defendant Mascher changed his original assumption that
24    Plaintiff had been standing and conceded that the shot came from the ground level. (Id. ¶
25    64.)
26           Defendants Hueske, Weaver, and Erfert did not conduct the same type of analysis
27    to determine the trajectory of the bullet to Charles Thurman’s head. (Id. ¶ 65.) No one
28    conducted or attempted to obtain any form of test to determine the trajectory of the bullet



                                                    -5-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 6 of 24




 1    that entered Charles Thurman’s head. Defendants Hueske, Weaver, and Erfert did not
 2    check the angles necessary to inflict the fatal gunshot wound. (Id.)
 3           Defendants Hueske, Weaver, and Erfert also conducted a firearms analysis of
 4    Plaintiff’s semiautomatic rifle that YCSO officers collected from Plaintiff’s property. (Id.
 5    at 13 ¶ 68.) Defendant Hueske analyzed the speed at which consecutive shots could be
 6    fired from Plaintiff’s rifle and the velocity of bullets emitted from the rifle. (Id. ¶ 69.)
 7    Defendant Hueske also conducted and testified to an accident reconstruction that analyzed
 8    how the three presumed bullets – the one that hit Charles Thurman, the one that presumably
 9    hit the Jeep’s rocker panel, and the one that presumably hit the Jeep’s rear-left tire – could
10    have been shot by a single shooter. (Id. ¶ 70.) To conduct this accident reconstruction,
11    Defendant Hueske received an inaccurate estimation that the Jeep was traveling at a low
12    speed at the time it was passing Plaintiff’s house. (Id. ¶ 71.) This was based on the “speed”
13    test conducted by Defendant Dennis Price, a YCSO Training Coordinator and Sergeant.
14    (Id.) Using that speed estimation in connection with the rate at which Plaintiff’s rifle could
15    fire consecutive shots and the velocity at which the bullets traveled, Defendant Hueske
16    concluded that all three bullets could have been shot from one shooter. (Id. at 13-14 ¶ 72.)
17           Defendant Hueske concluded and testified at trial that the presumed bullet holes in
18    the rocker panel and the tire well could have been shot by the same gun held in the same
19    position. (Id. at 14 ¶ 73.) Defendant Hueske concluded and testified at trial that the bullet
20    that hit Charles Thurman could also have been shot by the same gun, but the gun would
21    have had to have been repositioned due to the difference in height and its position directly
22    above the rocker panel. (Id. ¶ 74.) Defendant Hueske concluded and testified at trial that
23    the shooter could have been “tracking” Charles Thurman, which Hueske defined as
24    “following the target with the sights of the weapon.” (Id. ¶ 75.) Defendant Hueske
25    concluded and testified at trial that the shooter would have had to have been positioned
26    lying on the ground. (Id. ¶ 76.) At Plaintiff’s trial, Defendant Hueske testified that he did
27    not test whether the rifle would fire a shot when hit against the ground because he “wasn’t
28    asked” to do so and because he “saw no reason to do it as well, given the information that



                                                  -6-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 7 of 24




 1    [he] was supplied.” (Id. ¶ 77.)
 2                   3.    Drag Sled Test
 3           The Jeep’s speed was estimated through the use of a drag sled by Defendant Price.
 4    (Id. at 14-15 ¶ 78.)    Defendant Price estimated the Jeep’s speed using only partial
 5    information. (Id. at 15 ¶ 79.) Defendant Price’s speed conclusions slowed down the Jeep
 6    the victim was driving so that Plaintiff could have fired off three rounds in the time the
 7    Jeep passed Plaintiff’s house, when the facts subsequent to trial showed the Jeep was
 8    traveling at a rate of speed at which it would have been impossible for Plaintiff to fire off
 9    three rounds, and he therefore could not have been the shooter. (Id.) If Plaintiff had not
10    fired off the three rounds, he could not have been the shooter, or have killed Charles
11    Thurman. (Id.) Defendant Price failed to consider the loss of speed during the Jeep’s
12    impact with Plaintiff’s truck when making his determination of the Jeep’s speed, the
13    relative weight of the Jeep and the truck when making his determination of the Jeep’s
14    speed, and the fact that Plaintiff’s truck was locked in gear. (Id. ¶¶ 80-82.)
15                   4.    Investigation of Crime Scene
16           Non-party Forest Service Officer John Shumate reported finding fresh beer cans
17    alongside the creek that matched the brand of beer cans he also saw inside the Jeep. (Id. at
18    18 ¶ 98.) Defendant YCSO Deputy Gene McFarland testified at Plaintiff’s trial that he
19    noticed beer cans by the creek, but he did not collect the beer cans for evidence. (Id. ¶¶
20    99-100.) Defendant McFarland did not search for a discarded gun or guns by the creek.
21    (Id. ¶ 101.)
22           Defendant Williamson testified at trial that shortly after the incident, he observed
23    several .22 caliber casings and at least one unspent .22 bullet in the rear seat area of the
24    Jeep. (Id. ¶ 103.) Defendants never photographed or inventoried the Jeep’s contents,
25    contrary to procedure. (Id. ¶ 104.) Defendants did not book the bullet and casings into
26    evidence, contrary to standard police procedure. (Id.) Defendant Williamson admitted the
27    Jeep’s contents should have been photographed in the routine course of such an
28    investigation. (Id. ¶ 105.) This failure to preserve evidence further contributed to



                                                  -7-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 8 of 24




 1    Plaintiff’s conviction, as he was unable to use the casings and bullet(s) in the backseat area
 2    to show that the teenagers behind Charles Thurman’s left ear (i.e., where the bullet entered)
 3    were shooting off one or more .22 caliber weapons, and possibly discharged the shot that
 4    killed Mr. Thurman. (Id. at 19 ¶ 106.) One month after being sent to the impound lot, the
 5    Jeep was burglarized, and the .22 casings and rounds were stolen, along with the Jeep’s
 6    stereo and speakers. (Id. ¶ 108.) No one from YCSO accounted for these casings and/or
 7    bullets. (Id. ¶ 109.)
 8                  5.        Witness Statements and Evidence of Third-Party Culpability
 9           Other than talking to the three passengers who were in the Jeep with Charles
10    Thurman, investigating law enforcement representatives did nothing to investigate the
11    possibility that an occupant of the Jeep fired the bullet that killed Charles Thurman. (Id. at
12    17 ¶ 92.) The Jeep passengers made statements that they all had been drinking, including
13    Charles Thurman, on the night of June 24, 1994. (Id. ¶ 93.) One of the passengers, Stacy
14    Clark, testified at Plaintiff’s trial that after the Jeep crashed into Plaintiff’s truck, the
15    passengers threw beer cans into the creek. (Id. ¶ 94.) One of the passengers, Terry
16    Eckerman, admitted that after the Jeep crashed into Plaintiff’s truck, he buried beer cans in
17    the creek. (Id. ¶ 95.) Defendants knew witnesses reported hearing gunshots and seeing
18    muzzle fire coming from the Jeep on the night in question, but they failed to investigate
19    whether one of the teenagers in the Jeep, or another person in a car following the Jeep,
20    could have been the responsible party. (Id. ¶ 96.) They failed to preserve or locate the
21    evidence of drinking and the bullet and casings found in the Jeep. (Id.) Investigating law
22    enforcement did not investigate whether the occupants of the Jeep may have had firearms
23    and whether they may have hidden those firearms when they hid their beer down by the
24    creek. (Id. ¶ 97.) The officers never searched for gun(s) that the passengers might have
25    discarded with the beer cans. (Id.)
26           Defendant Mascher, in charge of the investigation, as well as the investigating
27    detectives and officers, failed to thoroughly investigate whether a third party was
28    responsible for the killing of Charles Thurman. (Id.) Substantial evidence existed that



                                                  -8-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 9 of 24




 1    someone other than Plaintiff shot Charles Thurman. (Id. at 23 ¶ 136.) Defendant Mascher
 2    admitted that he had considered the possibility that someone in the Jeep could have
 3    accidently discharged the weapon that shot Charles Thurman.              (Id. at 20 ¶ 114.)
 4    Specifically, Defendant Mascher admitted that he suspected that passenger Terry
 5    Eckerman could be responsible. (Id. ¶ 115.) Defendant Mascher also believed that
 6    passenger Stacy Clark could have been involved. (Id. ¶ 116.)
 7           A neighbor told Defendant Diffendaffer that just after he went to bed, but before he
 8    fell asleep, he heard a vehicle traveling North down the canyon. (Id. at 26.) The neighbor
 9    also heard what he believed to be gunshots coming from the vehicle as it was moving. (Id.)
10                  6.     Testing of Jeep
11           With the assistance of Defendant Mike Dannison, a Mechanic at Yavapai County
12    Fleet Management, Deputy Martin started the Jeep, let it warm up, and accelerated it while
13    it was out of gear. (Id. at 27 ¶ 147.) While the choke was still activated, the vehicle popped
14    through the mufflers on occasion, but it was not consistent. (Id.) The sound was not loud;
15    it was more like a hiss. (Id.) Defendant Dannison and Deputy Martin briefly turned off
16    the car, turned it back on while the engine was on compression, and the Jeep backfired with
17    a loud bang that sounded like a shot and sent out a visible flame. (Id.) Thereafter,
18    Defendant Dannison and Deputy Martin made the Jeep backfire multiple times, with
19    varying sounds and successions. (Id. ¶ 149.) However, there was no fire after the first
20    backfire. (Id.) Defendant Dannison testified at trial, in part, concerning his “efforts to
21    make the Jeep backfire in a fashion that sounded like a gunshot.” (Id. ¶ 152.)
22           B.     Plaintiff’s Claims
23           In Count I of the First Amended Complaint, Plaintiff alleges that Defendants
24    Mascher, Belmore, Diffendaffer, Erfert, Hueske, McFarland, Williamson, Weaver,
25    Dannison, and Price, while acting under color of state law, caused Plaintiff to be deprived
26    of the due process right to a fair trial secured by the Fifth and Fourteenth Amendments by,
27    inter alia, fabricating evidence; failing to disclose material exculpatory evidence;
28    destroying or failing to preserve exculpatory and potentially exculpatory evidence; and



                                                  -9-
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 10 of 24




 1     conducting a reckless investigation into the murder of Charles Thurman. (Id. at 34 ¶ 196.)
 2     Plaintiff asserts that Defendants “conspired and agreed to commit” the above-described
 3     unconstitutional deprivations of Plaintiff’s rights and acted in concert to deprive Plaintiff
 4     of his rights to be free from unreasonable seizures, to due process, to a fair trial, and to be
 5     free from groundless criminal prosecutions based on false evidence.” (Id. ¶ 198.)
 6            In Count II, Plaintiff claims his wrongful arrest, confinement, prosecution, trial,
 7     conviction, and incarceration were caused by the unconstitutional action and inaction of
 8     Defendant Mascher, acting in his individual capacity and under color of law as supervisor
 9     of the detectives, officers, investigators, experts, and others involved in the investigation
10     Charles Thurman’s death. (Id. at 35 ¶ 203.) Plaintiff alleges that Defendant Mascher
11     “culpably” failed to adequately discipline, train, supervise, and/or control his subordinates,
12     including Defendants Belmore, Diffendaffer, Erfert, Hueske, McFarland, Williamson,
13     Weaver, Dannison, and Price, and by generally showing a reckless or callous indifference
14     to Plaintiff’s rights. (Id. at 36 ¶ 207.)
15            In Count III, Plaintiff alleges that Defendant Yavapai County possessed the power
16     and authority to adopt policies and prescribe rules, regulations, and practices affecting the
17     operation of the YCSO and the actions of employees of the YCSO, including customs,
18     policies and/or practices relating to police tactics, methods, investigations, arrests,
19     evidence, and discovery; as well as to personnel supervision, performance evaluation,
20     internal investigations, discipline, records maintenance, and/or retention. (Id. at 37 ¶ 212.)
21     Plaintiff asserts that YCSO and Defendant Yavapai County, with deliberate indifference to
22     and/or reckless disregard for the safety, security, and constitutional and statutory rights of
23     Plaintiff and/or the truth, maintained, enforced, tolerated, ratified, permitted, acquiesced
24     in, and/or applied unconstitutional policies, practices and/or customs with respect to the
25     investigation and prosecution of crimes. (Id. ¶ 214.) Plaintiff claims Defendant Yavapai
26     County had knowledge, prior to and since June 24, 1994, of repeated allegations and
27     instances of misconduct by officers, employees, and/or agents of YCSO in relation to the
28     investigation and prosecution of criminal offenses, including fabrication of evidence,



                                                   - 10 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 11 of 24




 1     suppression of exculpatory evidence, dishonesty, and abuse of authority. (Id. at 38 ¶ 216.)
 2     Plaintiff alleges that Defendant Yavapai County maintained and enforced YCSO customs,
 3     polices and/or practices of hiring, retaining, training, assigning, supervising, and failing to
 4     discipline officers, supervisors, and other employees and/or agents who have a propensity
 5     for violating the due process rights of the accused, dishonesty, and abuse of authority,
 6     among other failures in their duties. (Id. ¶ 217.)
 7     III.   Discussion
 8            To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
 9     (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
10     (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
11     2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
12     1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
13     as a result of the conduct of a particular defendant and he must allege an affirmative link
14     between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
15     72, 377 (1976)
16            In their Motion for Judgment on the Pleadings, the County Defendants contend the
17     individual County Defendants did not violate Plaintiff’s due process rights and are entitled
18     to qualified immunity in any event. (Doc. 114 at 7.) The County Defendants also assert
19     that Plaintiff fails to state a claim against Defendant Yavapai County pursuant to Monell v.
20     Dept’s of Soc. Servs., 436 U.S. 658 (1978). (Id.) In their Joinder in the Motion for
21     Judgment on the Pleadings, the State Defendants join in and incorporate the factual and
22     legal arguments set forth in the County Defendants’ Motion. (Doc. 117 at 3.)
23            As an initial matter, the Court notes that the Fifth Amendment’s due process clause
24     only applies to the federal government, not to state law enforcement officials. See, e.g.,
25     Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008) (“the Fifth Amendment’s due
26     process clause only applies to the federal government.”). Thus, Plaintiff’s due process
27     claims arise under the Fourteenth Amendment.
28     ....



                                                   - 11 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 12 of 24




 1            A.     Qualified Immunity
 2            A defendant is entitled to qualified immunity if his or her conduct “does not violate
 3     clearly established statutory or constitutional rights of which a reasonable person would
 4     have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When deciding if qualified
 5     immunity applies, the Court must determine: (1) whether the facts alleged show that the
 6     defendant’s conduct violated a constitutional right; and (2) whether that right was clearly
 7     established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-32, 235-
 8     36 (2009) (courts may address either prong first depending on the circumstances in the
 9     particular case).
10                   1.      Defendant Belmore
11            Plaintiff’s sole allegation against Defendant Belmore is that Defendant Mascher
12     conducted the “string” test with the “assistance” of Defendant Belmore and others. (Doc.
13     56 at 11 ¶ 53.) The County Defendants assert that “[t]here are no fact[ual] allegations
14     describing the precise nature of this ‘assistance,’” and therefore, the allegation fails to state
15     a plausible claim that withstands qualified immunity. (Doc. 114 at 14.)
16            Plaintiff does not allege that Defendant Belmore failed to disclose material,
17     exculpatory evidence or that Belmore, in bad faith, failed to collect or preserve potentially
18     useful evidence. Rather, Plaintiff’s claim is based on the purported inaccuracy of the
19     “string” test. Plaintiff alleges that Defendant Belmore “acted with other Defendants in bad
20     faith knowing the string test was fundamentally flawed,” but Plaintiff’s factual allegations
21     do not support a conclusion that Belmore knew the string test was inaccurate; in fact,
22     Plaintiff alleges that after conducting the “string” test, Defendant Mascher concluded the
23     bullet that hit the Jeep rocker panel was shot from a standing position, and subsequently,
24     Mascher admitted that the string test was inaccurate in this case because it was done
25     outdoors. (Id. ¶ 58.). Plaintiff does not allege that Defendant Belmore reached any
26     conclusion regarding the trajectory of the bullet that hit the Jeep rocker panel, let alone that
27     Belmore took any action in response to the string test that affected the outcome of the
28     investigation or the trial. Thus, Plaintiff has not alleged facts sufficient to support a



                                                    - 12 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 13 of 24




 1     conclusion that he suffered any specific injury because of Defendant Belmore’s
 2     participation in conducting the string test. The Court therefore finds that Plaintiff has not
 3     stated a due process claim against Defendant Belmore.
 4                   2.      Defendant McFarland
 5             Plaintiff’s claim against Defendant McFarland is based on McFarland’s failure to
 6     photograph or collect beer cans he saw by the creek and failure to search for a discarded
 7     gun in that area. (Doc. 56 at 18 ¶¶ 99-101.) Plaintiff alleges that Defendant McFarland,
 8     along with the other individual Defendants, “acted with reckless indifferen[ce]” to his
 9     “constitutional rights and to the truth by failing to investigate and preserve” the beer cans.
10     (Id.)
11             The County Defendants assert that Plaintiff has not alleged that Defendant
12     McFarland deliberately fabricated any material facts, and McFarland testified freely at trial
13     regarding his beer can findings. (Doc. 114 at 14.) The County Defendants also argue that
14     Plaintiff makes no allegation that the jury was deprived of knowing about the beer cans, or
15     that, if collected, the beer cans were susceptible to some kind of test that would have
16     exonerated Plaintiff. (Id.)
17             In Arizona v. Youngblood, 488 U.S. 51 (1988), the Supreme Court noted that failure
18     to preserve even potentially exculpatory evidence does not automatically constitute a due
19     process violation. Id. at 58. It is only when the “defendant can show bad faith on the part
20     of the police[ ] [that] failure to preserve potentially useful evidence” amounts to the denial
21     of due process. Id.
22             Here, although Plaintiff characterizes his claim against Defendant McFarland as a
23     failure to “investigate and preserve” evidence, Plaintiff actually alleges a failure to collect
24     potentially useful evidence, which is “distinctly different” from “destruction of evidence
25     that is already extant.” United States v. Martinez-Martinez, 369 F.3d 1076, 1087 (9th Cir.
26     2004). Plaintiff has not alleged that Defendants destroyed the beer cans. Rather, Plaintiff’s
27     claim “boils down to an argument that the government ought to have” collected this
28     evidence. See id.



                                                   - 13 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 14 of 24




 1            In any event, even if Plaintiff had asserted a claim that Defendant McFarland had
 2     destroyed evidence, Plaintiff has not alleged facts sufficient to state a due process claim.
 3     To prevail on a claim that the failure to preserve evidence violates Plaintiff’s due process
 4     rights, Plaintiff must allege facts to support a conclusion that the evidence was “material.”
 5     Evidence is material if it “possess[es] an exculpatory value that was apparent before the
 6     evidence was destroyed, and [was] of such a nature that the defendant would be unable to
 7     obtain comparable evidence by other reasonably available means.”              California v.
 8     Trombetta, 467 U.S. 478, 488-89 (1984).
 9            Here, Plaintiff does not allege facts to support that the beer cans had apparent
10     exculpatory value. Plaintiff alleges that one of the passengers in the Jeep, Terry Eckerman,
11     “admitted” that he had buried beer cans in the creek.          Plaintiff claims Defendants
12     collectively “failed to preserve or locate” evidence of “drinking” by the other passengers
13     in the Jeep. However, Plaintiff does not allege that Defendant McFarland specifically was
14     aware that Eckerman had admitted he had buried beer cans. Thus, if the beer cans were
15     buried, and Defendant McFarland was not aware of Eckerman’s statement, then it would
16     not have been apparent to McFarland that he needed to look for beer cans at the scene.
17            Moreover, Plaintiff’s allegation that the occupants of the Jeep may have had also
18     hidden firearms when they hid the beer cans does not support a conclusion that the beer
19     cans were “material.” Plaintiff does not allege that Defendant McFarland was aware that
20     witnesses had reported hearing gunshots and seeing muzzle fire coming from the Jeep.
21     Thus, Plaintiff’s allegations do not support a conclusion that Defendant McFarland had
22     reason to believe there might be guns in the same area as the beer cans. In addition,
23     Plaintiff does not allege that the existence of the beer cans was hidden from the jury.
24            Similarly, Plaintiff’s allegation that Defendant McFarland’s failure to search for
25     guns in the area violated his due process rights asserts, at most, a claim that McFarland
26     failed to collect potentially useful evidence. The Supreme Court has held that negligent
27     failure to investigate other leads or suspects does not violate due process. See Daniels v.
28     Williams, 474 U.S. 327, 334 (1986). However, a plaintiff may be able to state a due process



                                                  - 14 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 15 of 24




 1     violation by alleging that a defendant recklessly investigated a crime. Cf. County of
 2     Sacramento v. Lewis, 523 U.S. 833, 846 (1998).
 3            The general test for whether law enforcement’s investigation of a crime amounts to
 4     a due process violation is whether law enforcement’s actions “shock[] the conscience.” Id.
 5     Thus, the Supreme Court has considered whether the state of mind of recklessness supports
 6     a § 1983 claim by shocking the conscience and therefore violating due process. See id. at
 7     854. In Lewis, which involved a high speed police chase, the Supreme Court noted that
 8     “[t]o recognize a substantive due process violation in these circumstances when only
 9     midlevel fault has been shown would be to forget that liability for deliberate indifference
10     to inmate welfare rests upon the luxury enjoyed by prison officials of having time to make
11     unhurried judgments, upon the chance for repeated reflection, largely uncomplicated by
12     the pulls of competing obligations.” Id. at 853.
13            Here, Plaintiff’s allegations indicate, at most, “midlevel fault” on Defendant
14     McFarland’s part for failing to collect the beer cans or search for guns in the area where
15     the beer cans had been buried. Plaintiff has not alleged any facts to support a conclusion
16     that Defendant McFarland failed to collect the evidence with an intent to harm Plaintiff.
17     Cf. id. at 854 (only an intent to harm in the context of high-speed chases rises to the level
18     of a constitutional violation). Thus, the Court finds that Plaintiff has failed to state a due
19     process claim against Defendant McFarland.
20                   3.     Defendant Price
21            Plaintiff alleges that Defendant Price conducted a “speed” test by using a “drag sled”
22     to determine the speed of the Jeep. (Doc. 56 at 15 ¶ 78.) Plaintiff asserts that Defendant
23     Price estimated the Jeep’s speed using only partial information; specifically, Plaintiff
24     claims Defendant Price failed to consider the loss of speed during the Jeep’s impact with
25     Plaintiff’s truck when making his determination of the Jeep’s speed, the relative weight of
26     the Jeep and the truck when making his determination of the Jeep’s speed, and the fact that
27     Plaintiff’s truck was locked in gear. (Id. ¶ 79.) Plaintiff asserts that because Defendant
28     Price relied on incomplete or inaccurate information, Price’s speed conclusions slowed



                                                   - 15 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 16 of 24




 1     down the Jeep the victim was driving so that Plaintiff could have fired off three rounds in
 2     the time the Jeep passed Plaintiff’s house. (Id.)
 3            The County Defendants assert that Plaintiff does not allege that Defendant Price
 4     “arrived at a different calculation yielding a higher speed analysis, but then deliberately
 5     fabricated a lower speed finding.” (Doc. 114 at 16.) Rather, the County Defendants
 6     contend, Plaintiff alleges only that due to Defendant Price’s inexperience in 1994, Price
 7     “did not take into account facts” that were accounted for later. (Id.)
 8            Plaintiff’s allegations indicate that Defendant Price made an error in conducting the
 9     speed test. Plaintiff does not allege facts to support a conclusion that Defendant Price
10     intentionally relied on partial information in determining the Jeep’s speed for the purpose
11     of harming Plaintiff. Cf. id. In addition, Plaintiff does not allege that Defendant Price
12     drafted a report that was admitted at trial or testified at trial as to his conclusion regarding
13     the speed of the test. Thus, it is unclear from Plaintiff’s allegations how he was harmed by
14     Defendant Price’s conclusion. The Court finds that Plaintiff has not stated a due process
15     claim against Defendant Price.
16                   4.       Defendant Williamson
17            Plaintiff alleges that Defendant Williamson testified at trial that shortly after the
18     incident, he observed several .22 caliber casings and at least one unspent .22 bullet in the
19     rear seat area of the Jeep. (Doc. 56 at 18 ¶ 103.) Defendant Williamson admitted the Jeep’s
20     contents should have been photographed before it was seized in the routine course of such
21     an investigation. (Id. ¶ 105.) Thus, as discussed above, Plaintiff’s claim against Defendant
22     Williamson is a claim for failure to collect evidence, not a failure to preserve evidence.
23     Plaintiff does not allege facts to support a conclusion that Defendant Williamson acted in
24     bad faith by failing to photograph or collect the casings and unspent bullets; although
25     Williamson admitted the evidence should have been photographed, according to Plaintiff’s
26     allegations, Mike Winney was responsible for collecting and photographing evidence. (Id.
27     at 19-20 ¶¶ 110-13.)
28            Moreover, Plaintiff alleges that the casings and unspent bullet were stolen when the



                                                    - 16 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 17 of 24




 1     Jeep was impounded, not that they were destroyed, and he alleges no facts to support a
 2     conclusion that Defendant Williamson was responsible for the evidence being stolen. See
 3     Youngblood, 488 U.S. at 56 n.* (“The presence or absence of bad faith by the police for
 4     purposes of the Due Process Clause must necessarily turn on the police’s knowledge of the
 5     exculpatory value of the evidence at the time it was lost or destroyed.”) Plaintiff also does
 6     not allege facts to support a conclusion that he suffered any specific injury as a result of
 7     Defendant Williamson’s failure to photograph or collect the evidence. Rather, the evidence
 8     was unavailable to Plaintiff because it was stolen. Thus, the Court finds that Plaintiff has
 9     not stated a due process claim against Defendant Williamson based on his failure to collect
10     evidence.
11            Plaintiff also alleges that Defendant Williamson assisted Defendant Mascher with
12     the string test. For the reasons discussed above with respect to Defendant Belmore,
13     Plaintiff’s allegations do not state a due process claim against Defendant Williamson.
14                   5.     Defendants Hueske, Erfert, and Weaver
15            Plaintiff alleges that Defendant Hueske testified that “the shooter was eye level with
16     the rocker panel and that the barrel and Jeep were perpendicular to one another.” (Doc. 56
17     at 12 ¶ 62.) In reaching that conclusion, Defendant Hueske conducted a laser test to
18     determine bullet trajectory. (Id. at 11 ¶ 59.) Defendant Hueske determined the angle of
19     the bullet in the rocker panel to be 55-degree horizontal, coming from the rear. (Id. ¶ 60.)
20     Plaintiff alleges that Defendants Weaver and Erfert also “concluded” that “the shooter was
21     eye level with the rocker panel and that the barrel and Jeep were perpendicular to one
22     another.” (Id. at 12 ¶ 62.)
23            Plaintiff claims that Defendants Hueske, Weaver, and Erfert did not conduct a
24     similar laser test to determine the trajectory of the bullet that entered Charles Thurman’s
25     head. (Id. ¶ 63.) Plaintiff alleges that Defendants Hueske, Weaver, and Erfert did not
26     check the angles necessary to inflict the fatal gunshot wound. (Id. ¶ 65.)
27            Plaintiff does not allege that Defendants Hueske, Erfert, and Weaver presented false
28     testimony or fabricated evidence or acted in bad faith in conducting the trajectory of the



                                                  - 17 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 18 of 24




 1     bullet that hit the Jeep’s rocker level. Cf. Devereaux v. Abbey, 263 F.3d 1070, 1074-75
 2     (9th Cir. 2001) (recognizing a § 1983 claim against law enforcement officers for initiating
 3     criminal proceedings based on deliberately fabricated evidence). In addition, the Supreme
 4     Court recognized in Youngblood that “the police do not have a constitutional duty to
 5     perform any particular tests,” and when the police fail to perform a particular test, a
 6     defendant “is free to argue to the finder of fact” that a test “might have been exculpatory.”
 7     488 U.S. at 59.
 8            The Ninth Circuit in United States v. Westerdahl, 945 F.2d 1083, 1087 (9th Cir.
 9     1991) considered a claim that the failure of police to preserve potentially exculpatory
10     evidence in a getaway car violated his due process rights. The Ninth Circuit determined
11     that the forensic examinations of the getaway car “were done in a professional and
12     reasonable manner,” and while the defendant “question[ed] the thoroughness of the
13     forensic examination as to bullet trajectories,” the police “had no constitutional duty to
14     perform these more sophisticated tests.” Id. (citing Youngblood, 488 U.S. at 59). Likewise,
15     here, Defendants Hueske, Erfert, and Weaver had no constitutional duty to conduct the
16     trajectory test on the bullet that killed Charles Thurman. Accordingly, the Court finds that
17     Plaintiff has failed to state a due process claim against Defendants Hueske, Erfert, and
18     Weaver based on the failure to conduct a trajectory of the bullet that killed Charles
19     Thurman.
20            Plaintiff also alleges that Defendant Hueske relied on Defendant Price’s estimate of
21     the Jeep’s speed in conducting a crime scene reconstruction. (Doc. 56 at 13 ¶ 71.) Using
22     that speed estimation in connection with the rate at which Plaintiff’s rifle could fire
23     consecutive shots and the velocity at which the bullets traveled, Defendant Hueske
24     concluded that all three bullets could have been shot from one shooter. (Id. at 13-14 ¶ 72.)
25            The State Defendants argue that Plaintiff alleges no facts that Defendant Hueske
26     performed tests or provided testimony knowing (or having reason to know) that Plaintiff
27     was innocent, or that the underlying information was unreliable when the tests were
28     conducted. (Doc. 117 at 10.) The State Defendants also contend that Plaintiff does not



                                                  - 18 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 19 of 24




 1     allege that Defendant Hueske deliberately fabricated any material facts relating to the tests
 2     he completed or his trial testimony. (Id.)
 3            In the absence of allegations that Defendant Hueske presented false testimony or
 4     fabricated evidence or that he intentionally relied on a speed estimation he knew was
 5     inaccurate for the purpose of harming Plaintiff, the Court finds that Plaintiff has not stated
 6     a due process claim against Defendant Hueske.
 7                   6.     Defendant Diffendaffer
 8            Plaintiff’s claim against Defendant Diffendaffer is based on Diffendaffer’s failure
 9     to investigate witness’s statements about the night of Charles Thurman’s death. In
10     particular, Plaintiff alleges that several witnesses stated that they heard gunshots or saw
11     muzzle fire coming from Thurman’s vehicle. However, Plaintiff specifically identifies
12     only one witness whom Defendant Diffendaffer interviewed. (Doc. 56 at 26.) That witness
13     stated that after he went to bed, he heard a vehicle and what sounded like gunshots coming
14     from the vehicle. (Id.) Plaintiff claims that despite this evidence, Defendant Diffendaffer
15     failed to properly investigate the likely possibility that the bullet that struck Thurman could
16     have been fired by a passenger in Thurman’s vehicle. (Id.)
17            In general, there is a presumption that the decision to file criminal charges
18     “result[ed] from an independent determination on the part of the prosecutor, [which]
19     precludes liability for those who participated in the investigation or filed a report that
20     resulted in the initiation of proceedings.” Awabdy v. City of Adelanto, 368 F.3d 1062, 1067
21     (9th Cir. 2004) (discussing malicious prosecution claim). As the County Defendants note,
22     Plaintiff has not alleged that Defendant Diffendaffer “deliberately fabricated any aspect of
23     the witness interview, or concealed its existence.” (Doc. 114 at 14.)
24            Plaintiff has not alleged any specific facts to support a conclusion that Defendant
25     Diffendaffer acted in bad faith in conducting the investigation or that he knowingly
26     provided false information to the prosecutor. Accordingly, Plaintiff has not stated a due
27     process claim against Defendant Diffendaffer.
28     ....



                                                    - 19 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 20 of 24




 1                   7.     Defendant Dannison
 2            Plaintiff alleges that Defendant Dannison started the Jeep, warmed it up, and
 3     accelerated it out of gear, which caused a popping through the muffler “on occasion” with
 4     the choke activated. (Doc. 56 at ¶ 147.) Defendant Dannison turned off the car briefly and
 5     was “able to include a backfire, loud bang, and visible flames” by turning the vehicle on
 6     while the engine was under compression. (Id. ¶ 149.) Defendant Dannison testified at
 7     trial, in part, concerning the results of his tests on the Jeep. (Id. ¶ 152.) As the County
 8     Defendants point out, Defendant Dannison did not create a report, and Plaintiff does not
 9     allege that Dannison fabricated the test results or that Dannison hid his efforts. (Doc. 114
10     at 15.) Plaintiff suggests that Defendant Dannison tested the Jeep in a manner that would
11     cause it to backfire. However, Plaintiff has alleged no facts to support such a conclusion.
12     Accordingly, Plaintiff has not stated a due process claim against Defendant Dannison.
13                   8.     Defendant Mascher
14            Plaintiff’s claim against Defendant Mascher is based on Mascher’s participation in
15     the investigation, his position as a supervisor, and his purported failure to adequately train
16     and supervise his subordinates.
17                          a.     Investigation
18            Plaintiff alleges that Defendant Mascher conducted the string trajectory test and
19     subsequently admitted that the string test was inaccurate in this case because it was done
20     outdoors. (Doc. 56 at 11 ¶¶ 56-58.) Defendant Mascher also admitted that the string test’s
21     flaws led to the faulty conclusion that Plaintiff had been standing at the time the shots that
22     hit the Jeep were fired. (Id. ¶ 56.) However, Plaintiff alleges that Defendants Hueske,
23     Weaver, and Erfert conducted a “more accurate” laser trajectory test, which determined
24     that “the shooter was eye level with the rocker panel and that the barrel and Jeep were
25     perpendicular to one another.”      (Id. ¶¶ 59-62.)    Defendant Hueske testified to this
26     conclusion at Plaintiff’s trial, and Defendant Mascher “conceded at trial his original
27     assumption that the shooter was standing was incorrect.” (Id. ¶¶ 62, 64.) Thus, Plaintiff’s
28     allegations do not support a conclusion that he suffered any injury as a result of the string



                                                   - 20 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 21 of 24




 1     trajectory test.
 2            Plaintiff also claims that Defendant Mascher did not conduct a complete
 3     investigation. As Defendants note, Plaintiff has not alleged that Defendant Mascher used
 4     investigative techniques that were so coercive and abusive that he knew or should have
 5     known those techniques would yield false information. (Id.) Despite Plaintiff’s conclusory
 6     allegation that Defendant Mascher led the investigation “with the purpose of convicting
 7     [Plaintiff] regardless of evidence proving he was innocent,” Plaintiff has alleged no specific
 8     facts to support a conclusion that Defendant Mascher acted in bad faith in conducting the
 9     investigation.
10            Moreover, Plaintiff’s allegations indicate that Defendant Mascher considered
11     evidence that implicated as well as exculpated Plaintiff. Plaintiff alleges that Defendant
12     Mascher considered the possibility that one of the surviving passengers in the Jeep had
13     discharged a weapon, which had killed Thurman. Plaintiff also alleges that Thurman was
14     shot in the head with a .22 caliber weapon, and Plaintiff was the only person known to be
15     at the scene of the shooting who possessed a .22 caliber rifle that discharged. (Doc. 114 at
16     13.) Thus, Plaintiff’s allegations do not support a conclusion that Defendant Mascher
17     considered only evidence that would implicate Plaintiff. Accordingly, Plaintiff has not
18     stated a due process claim against Defendant Mascher with respect to Mascher’s
19     investigation.
20                          b.     Supervisory Liability
21            A supervisor may be liable for failure to act if he participated in or directed a
22     constitutional violation or he knew of the violation and failed to act to prevent it. See
23     Maxwell v. County of San Diego, 708 F.3d 1075, 1086 (9th Cir. 2013); cf. Starr v. Baca,
24     652 F.3d 1202, 1207-08 (9th Cir. 2011) (“[a] plaintiff may state a claim against a supervisor
25     for deliberate indifference based upon the supervisor’s knowledge of and acquiescence in
26     unconstitutional conduct by his or her subordinates”). A supervisor may be liable in his
27     individual capacity under § 1983 “if there exists either (1) his or her personal involvement
28     in the constitutional deprivation, or (2) a sufficient causal connection between the



                                                   - 21 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 22 of 24




 1     supervisor’s wrongful conduct and the constitutional violation.” Starr, 652 F.3d at 1207
 2     (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). Supervisory liability is
 3     direct liability, which requires the plaintiff to show that that supervisor breached a duty to
 4     the plaintiff that was the proximate cause of the injury. Id. A causal connection can be
 5     “an affirmative link” between a constitutional deprivation and “the adoption of any plan or
 6     policy by [a supervisor,] express or otherwise showing [his or her] authorization or
 7     approval of such misconduct.” See Rizzo v. Goode, 423 U.S. 362, 371 (1976).
 8            As discussed above, Plaintiff has not stated a constitutional claim against any named
 9     Defendant. Accordingly, Defendant Mascher is not subject to supervisory liability.
10                          c.      Failure to Train and Supervise
11            To state a claim based on a failure to train or supervise, a plaintiff must allege facts
12     to support that the alleged failure amounted to deliberate indifference. Canell v. Lightner,
13     143 F.3d 1210, 1213 (9th Cir. 1998). A plaintiff must allege facts to support that not only
14     was particular training or supervision inadequate, but also that such inadequacy was the
15     result of “a ‘deliberate’ or ‘conscious’ choice” on the part of the defendant. Id. at 1213-
16     14; see Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (a plaintiff must allege facts
17     to support that “in light of the duties assigned to specific officers or employees, the need
18     for more or different training is obvious, and the inadequacy so likely to result in violations
19     of constitutional rights, that the policy[]makers . . . can reasonably be said to have been
20     deliberately indifferent to the need.”) (quoting City of Canton v. Harris, 489 U.S. 378, 390
21     (1989)).   A plaintiff must also show a “sufficient causal connection between the
22     supervisor’s wrongful conduct and the constitutional violation.” Redman v. County of San
23     Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations omitted).
24            As with a supervisory liability claim, Defendant Mascher cannot be held liable for
25     a failure to train or supervise where there is no constitutional violation. Thus, the Court
26     finds that Plaintiff has not stated a claim against Defendant Mascher.
27            In light of the Court’s conclusion that Plaintiff has not a stated against any individual
28     Defendant, the Court need not considered whether Defendants are entitled to qualified



                                                   - 22 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 23 of 24




 1     immunity.
 2            C.     Yavapai County
 3            “A municipality may not be sued under § 1983 solely because an injury was inflicted
 4     by its employees or agents.” Long v. County of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006).
 5     The actions of individuals may support municipal liability only if the employees were
 6     acting pursuant to an official policy or custom of the municipality. Botello v. Gammick,
 7     413 F.3d 971, 978-79 (9th Cir. 2005). Thus, a plaintiff must allege that a municipal
 8     efendnat “had a deliberate policy, custom, or practice that was the moving force behind the
 9     constitutional violation [they] suffered.” See Whitaker v. Garcetti, 486 F.3d 572, 581 (9th
10     Cir. 2007).
11            Because the Court has found that Plaintiff did not suffer any constitutional injury,
12     his Monell claim against Yavapai County necessarily fails. See Los Angeles v. Heller, 475
13     U.S. 796, 799 (1986) (holding that the mere existence of a policy or custom that disregards
14     constitutional rights cannot support money damages absent a showing of individualized
15     constitutional injury at the hands of the police); Cairns v. County of El Dorado, 694 Fed.
16     App’x 534 (9th Cir. 2017) (mem.) (concluding that Monell claim failed because there was
17     “no underlying constitutional violation”). Thus, the Court finds that Plaintiff has not stated
18     a claim against Defendant Yavapai County.
19            D.     Leave to Amend
20            Plaintiff asserts that if the Court grants the Motion for Judgment on the Pleadings,
21     where Defendants have raised qualified immunity for the first time, the Court should grant
22     Plaintiff leave to amend under the same liberal standard as it would if granting a motion to
23     dismiss. (Doc. 122 at 3.) Defendants do not address whether dismissal should be with or
24     without leave to amend.
25            Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, the Court may grant
26     leave to amend “freely” “when justice so requires.” A dismissal without leave to amend is
27     improper unless it is beyond doubt that the complaint “could not be saved by any
28     amendment.” Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009). “Leave to amend



                                                   - 23 -
     Case 3:19-cv-08054-MTL-ESW Document 130 Filed 02/11/21 Page 24 of 24




 1     is warranted if the deficiencies can be cured with additional allegations that are ‘consistent
 2     with the challenged pleading’ and that do not contradict the allegations in the original
 3     complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011)
 4     (quoting Reddy v. Litton Indus., Inc., 912 F.2d 291, 296–97 (9th Cir. 1990)).
 5            The Court finds leave to amend is warranted here. Thus, the Court will grant
 6     Plaintiff leave to file a second amended complaint.
 7     IT IS ORDERED:
 8            (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’
 9     Motion to Dismiss (Doc. 114).
10            (2)    Defendants’ Motion to Dismiss (Doc. 114) is granted, and the Amended
11     Complaint is dismissed without prejudice.
12            (3)    Within 30 days of the filing date of this Order, Plaintiff may file a second
13     amended complaint.
14            Dated this 11th day of February, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   - 24 -
